UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6299


DUANE LETROY BERRY,

                    Plaintiff - Appellant,

             v.

BRIDGEWATER CAPITAL,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:17-cv-00013-GCM)


Submitted: June 22, 2017                                          Decided: June 27, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duane Letroy Berry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Duane Letroy Berry appeals the district court’s orders dismissing his common law

tort complaint, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) (2012), dismissing as moot his

motion to amend an order regarding his prisoner trust account, and denying his motions

for entry of judgment pursuant to Fed. R. Civ. P. 68, for writ of assistance pursuant to

Fed. R. Civ. P. 70, for a pretrial conference, and to freeze assets. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Berry v. Bridgewater Capital, No. 3:17-cv-00013-GCM (W.D.N.C. Feb. 8,

2017; Feb. 23, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                            AFFIRMED




                                           2